Citation Nr: 0835998	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-28 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1979 to 
February 1984.

This case is before the Board of Veterans' appeals (the 
Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a Travel Board hearing held in San 
Antonio, Texas in August 2008 which was chaired by the 
undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed hepatitis C and his military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed degenerative disc disease of the lumbar 
spine and his military service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A low back disability was not incurred in or aggravated 
by military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for hepatitis C and for 
a low back disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
RO dated in March 2004.  
He was specifically informed that in order for his claim to 
be granted he must have "had an injury or disease in 
military service or a disease that began in or was made worse 
during military service, or that there was an event in 
service which caused injury or disease."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letter.  Specifically, the veteran was advised in the March 
2004 letter that VA is responsible for obtaining records from 
any Federal agency, to include medical records and employment 
records.  

With respect to private treatment records, the March 2004 
VCAA letter informed the veteran that VA would make 
reasonable efforts to obtain relevant private records.  
Copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, were included with the letters, and the 
veteran was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.   The veteran was also asked specify the risk 
factors for hepatitis C that applied to him.

The March 2004 VCAA letter also specifically requested of the 
veteran "if you have any other evidence or information that 
you think will support your claim, please let us know."  
This complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in a March 2006 letter from the RO, which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  In any event, because the claims are 
being denied these matters are moot. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the present claim being decided herein. 
The RO has obtained the veteran's service treatment records, 
VA treatment reports, and private treatment reports.  A VA 
compensation and pension examination and opinion was provided 
in April 2006 relating to the veteran's claim of service 
connection for hepatitis C.

The veteran has not been provided a VA compensation and 
pension examination for his claim of service connection for a 
low back disability.  Under 38 C.F.R. 
§ 3.159(c)(4) (2006), VA will provide a medical examination 
or opinion if the information and evidence of record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim but: 1) contains competent lay or medical 
evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  
In the present case, a VA examination was not warranted 
because there is no credible evidence that the veteran 
suffered an event, injury or disease in service related to 
his current low back disability.

As explained in greater detail below, the outcome of the 
claim for service connection for a back disability hinges on 
what occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of in-service disease or 
injury, referral of this case for an opinion as to etiology 
would in essence place the examining physician in the role of 
a fact finder.  This is the Board's responsibility. In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed back disability and his military service 
would necessarily be based solely on the veteran's 
uncorroborated assertions regarding what occurred in service. 
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.  In the absence of evidence of the in-service 
incurrence of a back injury or disease, there is no need for 
a medical nexus opinion.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no evidence of an injury to the veteran's back 
during service.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  As 
was noted in the Introduction, he testified at a Travel Board 
hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.  

1.  Entitlement to service connection for hepatitis C.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Hepatitis C

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that Hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
Hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that Hepatitis C can 
potentially be transmitted with the reuse of needles from 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates, in its Conclusion section, that the large majority 
of Hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992, and injection drug use. 

Willful misconduct - abuse of alcohol or drugs

The law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2007).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 
9, 1999); VAOPGCREC 2-98 (1998), published at 63 Fed. Reg. 
31, 263 (February 10, 1998).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  
See 38 C.F.R. § 3.1(n) (2007).

Analysis

The veteran contends that he acquired hepatitis C during 
service via jet air gun immunizations and/or sharing of 
razors.

In the interest of clarity, a Hickson analysis will be 
employed.

With respect to Hickson element (1), current disability, 
based on a review of the evidence and examination of the 
veteran, an April 2006 VA examiner diagnosed the veteran with 
chronic active hepatitis C.  Accordingly, Hickson element (1) 
is satisfied.  

Hickson element (2) requires evidence of in-service 
incurrence or aggravation of a disease or injury.  The Board 
will separately discuss disease and injury.

With respect to disease, the veteran's service treatment 
records are pertinently negative for any diagnosis of 
hepatitis C.  No other medical evidence has been submitted 
which indicates that hepatitis C or any other form of 
hepatitis existed in service.  The veteran himself testified 
that he was not diagnosed with hepatitis until 1987, three 
years after service.  

Thus, the Board finds that the portion of Hickson element (2) 
dealing with in-service incurrence or aggravation of a 
disease has not been met.

With respect to in-service injury, the veteran has in essence 
argued that he was exposed to tainted blood products while in 
military service.  Specifically, he contends that he was 
exposed to hepatitis C by jet air gun immunizations and/or 
sharing of razors in service.  He has presented no evidence, 
however, which indicates that he was exposed to the hepatitis 
virus thereby.  The veteran's contention amounts to rank 
speculation on his part.  To the extent that the veteran 
himself alleges that he was so infected in service, his lay 
opinion carries no weight of probative value.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
[a lay person is not competent to offer opinions that require 
medical knowledge].

Moreover, the VA examiner in April 2006 opined that it was 
less likely than not that the veteran's hepatitis C was 
service incurred based on jet air gun immunizations and/or 
sharing of razors.  The examiner's opinion was that the 
likely etiology of chronic hepatitis was high risk behavior 
such as the use of intravenous drugs with sharing of needles.  
The examiner's opinion was based on evidence in the record 
that showed the veteran's abuse of illegal drugs for many 
years.  

The Board additionally observes that there is a lengthy pre- 
and post-service history of drug use.  The veteran sought VA 
substance abuse treatment in January 2004 reporting a history 
of heroin, cocaine, and methamphetamine abuse.  He reported 
that he was on parole through 2006 on a prior conviction of 
manufacture of methamphetamines, for which he was in prison 
from 1987 to 1992; and for a conviction on reduced charge of 
possession of methamphetamines, for which he was in prison 
from 1998 to January 2002.  He reported episodic heroin use 
since he was 15 years old.  Indeed, the veteran filed a 
certified statement in March 2004 stating that his risk 
factors for hepatitis C were intravenous drug use and 
intranasal cocaine use.

The Board has no reason to doubt that the veteran's hepatitis 
C is due to intravenous use of drugs.  It appears, however, 
that he has denied such intravenous drug use in service.  See 
his VA Form 9 dated August 10, 2005:  "If you check my 
records closer you will never see no abuse of any injectables 
. . . .  My abuse was marijuana."  This appears to be 
congruent with the service records.  The veteran was given an 
administrative, but honorable, discharge from service for 
admitted use of marijuana.  

Inconsistently, the veteran admitted to in-service 
intravenous drug abuse in a March 2004 statement.  Even 
assuming that the veteran was exposed to the Hepatitis C 
virus due to intravenous drug abuse in service no disability 
compensation can be paid because the Hepatitis C is the 
result of the veteran's own willful misconduct, namely the 
abuse of drugs.  See 38 U.S.C.A. § 105(a) (West 2002); 
38 C.F.R. § 3.1(n), 3.301 (2007); VAOPGPREC 2-97.

The April 2006 VA examiner suggested that another risk factor 
was unprotected sex.  The Board does not hold that 
unprotected sex is willful misconduct as contemplated by 38 
C.F.R. § 3.1(n).  However, there is of record no evidence 
which suggests that the veteran was so infected in service.  
Indeed, the veteran himself has not contended that he engaged 
in such activity in service; his contentions, as noted above, 
are limited to sharing razors and air gun injections.  
Moreover, unlike with respect to drug abuse, the examiner did 
not indicate that high-risk sex and Hepatitis C infection 
took place during service.  

As there is no evidence of in-service injury, that is 
infection with hepatitis C, Hickson element (2) is not 
satisfied.  The veteran's claim of entitlement to service 
connection for hepatitis C fails on this basis.

Turning to Hickson element (3), medical nexus, the competent 
medical evidence of record indicates that the veteran's 
hepatitis C is most likely due to his intravenous drug abuse.   
There is no competent medical evidence which supports the 
veteran's claim that his hepatitis C is due to jet air gun 
immunizations and/or sharing of razors.  Accordingly, Hickson 
element (3), medical nexus, has not been satisfied, and the 
claim fails on this basis also.

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hepatitis C.  The benefit sought on appeal is accordingly 
denied.



2.  Entitlement to service connection for a low back 
disability.

Relevant law and regulations

The law and regulations applicable to service connection 
generally are stated above and will not be repeated.

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

Analysis

The veteran contends that his current low back disability is 
a progressively worsening condition that is the result of 
having strained his back as a base supply receiving worker 
who lifted hundreds of boxes and pieces of freight on a daily 
basis.  He testified in August 2008 that he started having 
problems with his back in service during 1980 or 1981; that 
he was treated with anti-inflammatory drugs; and that he had 
been assigned to quarters multiple times.  

With respect to Hickson element (1), current disability, A VA 
magnetic resonance imaging (MRI) study of the lumbar spine 
done in April 2004 showed degenerative intervertebral disc 
desiccation and height loss at multiple levels, most notably 
at L4-5 and L5-S1.  There was left paracentral disc 
protrusion at L5-S1 abutting the passing S1 nerve root within 
the lateral recess, and a mild L4-5 posterior disc bulge 
without significant central canal or neuroforaminal 
narrowing.  Therefore, Hickson element (1) is met.

With respect to Hickson element (2), evidence of in-service 
incurrence or aggravation of a disease or injury, the Board 
will separately discuss disease and injury.

With respect to disease in service, review of the veteran's 
service medical records reveal no complaint of, or treatment 
for, the veteran's back.  In his December 1983 separation 
medical history, the veteran answered "no" to recurrent 
back pain.  The December 1983 separation examination 
indicated that the spine was normal.  

As noted above, service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  In this case, there is no 
evidence of a medical diagnosis of degenerative disease for a 
number of years after service.  
The presumptive provisions of 38 C.F.R. § 3.309(a) are 
therefore not for application.

With respect to injury, there is no record of a specific 
injury to the veteran's low back.  The veteran testified in 
August 2008 that his current disability was due to heavy 
lifting in his work as a warehouseman in service that had 
begun as a strain and progressively worsened over the years.  
However, the service medical records are devoid of any 
reference to back problems, as are post-service medical 
records for years after service.    

To the extent that the veteran himself believes that he 
somehow sustained a back disability in service due to routine 
military duties, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis or 
cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. The statement by the veteran is not competent 
medical evidence and does not serve to establish in-service 
disease or injury.

Thus, Hickson element (2) has not been met.  The claim is 
denied on that basis.  

As was alluded to in the VCAA discussion, in the absence of 
element (2) no inquiry need be made as to element (3). 

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
back disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


